ERVIN, Judge.
We affirm appellant’s convictions for two counts of sale or delivery of cocaine and two counts of possession of cocaine with intent to sell or deliver. We reverse his four consecutive habitual offender sentences pursuant to Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994). Appellant’s possession and sale of cocaine on the morning of June *92717, 1993, and his possession and sale of cocaine later that afternoon, constituted two separate criminal episodes, rather than four, and we direct the trial court to resentence appellant consistent with Hale.
AFFIRMED IN PART, REVERSED IN PART and REMANDED for resentencing.
BENTON and VAN NORTWICK, JJ., concur.